UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


Michael Telemaque,                      :
                                        :
                Petitioner,             :
        v.                              :               Civil Action No. 12-1087 (GK)
                                        :
Eric Himpton Holder, Jr., et al,        :
                                        :
                Respondents.            :



                                    MEMORANDUM OPINION

        On June 28, 2012, Petitioner, proceeding pro se, filed this action for a writ of habeas corpus

from the Calcasieu Parish Correctional Center in Lake Charles, Louisiana. Petitioner has since been

transferred to the Metropolitan Correctional Center in San Diego, California. See Doc. # 2 (change

of address notice). For the following reasons, the Court will dismiss this action for lack of

jurisdiction.

        Habeas corpus actions are subject to certain jurisdictional and statutory limitations. The

proper respondent in habeas corpus cases is the petitioner’s warden or immediate custodian.

Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir.

1998) (citing Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)). In addition, it is

settled that "a district court may not entertain a habeas petition involving present physical custody

unless the respondent custodian is within its territorial jurisdiction." Stokes v. U.S. Parole Comm’n,

374 F.3d 1235, 1239 (D.C. Cir. 2004).

        Petitioner has not named his warden as the Respondent. Even if he had, this Court would

lack jurisdiction over the Petition because neither Petitioner's former warden nor his current warden

is in the District of Columbia. See id. (reversing the district court’s decision on the merits for “want
of jurisdiction”). Because Petitioner is no longer incarcerated in Louisiana, the Court will dismiss

this action without prejudice to Petitioner’s filing of a proper habeas petition in the judicial district

of his confinement. A separate Order accompanies this Memorandum Opinion.




                                                        /s/
July 16, 2012                                           GLADYS KESSLER
                                                        U.S. District Judge




                                                   2